Title: From George Washington to David Stuart, 3 March 1793
From: Washington, George
To: Stuart, David



Dear Sir,
Philadelphia March 3d 1793.

The Official letter from the Commissioners to me—dated the 8th of last Month—promising their sentiments on the subject of compensation, so soon as a meeting was had with Mr Johnson, prevented my acknowledging the receipt of your private letter of the same date, and on the same subject until now; nor shall I do more than slightly touch upon it until I receive the further Sentiments of the board, thereupon.
It may not be amiss, however, in this friendly, & confidential manner; previously to regret that the expectations of the Commissioners, and the opinions of those who were consulted on the compensation proper to be made them, for past, and future services, should accord so little. It is to be observed (as was mentioned in my last) that the Law authorising the appointment contemplates no pay. Justice however requires it, and therefore, such as it was conceived would meet the concurrence of the public, was allotted. In similar cases it rarely happens, if ever, that high, if any Salleries are allowed. Instance the Directors of the Potomac Company—Of the Canal Navigations of this State—the Bank, &ca &ca. I do not quote these cases however, to prove that Salleries ought not to be allowed in the case of the Commissioners of the federal district for the past, and compensation

for their future Services, but only to shew the necessity of their being as low as could comport with Justice. With respect to your ideas of a future allowance, I am bold in assuring you as my opinion that, no fixed Sallery in the United States (howevr they have been reprobated for their extravagance) from the Chief Magistrate to the Door keeper of the House of Representatives, is equal to one thousand dollars clear of expences. The reasons are too obvious, to stand in need of enumeration, and I must candidly declare, that I see little use for a Superintendant if more will be required of the Commissioners than either to form, or to adopt plans; give the great outlines thereof in Instruction; and leave the details and execution to the Superintendant, who ought as I have declared in a letter to you dated the 30th of November last, to be always on the Spot—(unless the duties of the trust should take him away, to facilitate the objects of it)—Under this idea, could it suit any person better than yourself to visit the federal City once every three or four months—suppose every two months, when you have an Estate opposite to it that has a claim to a share of your attention. As to the suspicion which may arise—if you serve for daily pay—that your Sessions will be prolonged by it, they are not worth regarding—The malevolence of Man is not to be avoided. But instead of touching the Subject only, in the manner I proposed, I find I am enlarging upon it, and therefore will change it.
Mr Jefferson is at a loss to discover what could have proceeded from him to Mr Ellicott that should have occasioned any discontent in the mind of the latter; with the Commissioners; and having shewn me the only letter which (he says) he has written to him for many Months I see nothing therein on which to found the conjecture contained in the latter part of your letter of the 8th of February.
As I do not take the George Town paper, and have seen no extracts from it in any other, I do not know to what it is you allude in your letters of the 8 & 18th instt which came to hand a few days ago. Mr Ellicot has never come near me since his return to the City: no explanation therefore on this—the case of Mr Young, or any other Subject has taken place between us.
With respect to Mr Young’s renewed application for a change towards the.point, &ca I scarcely know what answer to give, at this time. A change in one instance will, I am certain, open a wide

door which could not easily be shut. Therefore, before I could consent even to take the matter into consideration, It would be necessary to have an accurate plan of the parts; delineated on paper, with the alterations he proposes; and to have the Commissioners opinion of the consequences resultg from the adoption of it, in writing, for unless there are some powerful reasons for discrimination, it would be bad policy to comply with the request of one of the Proprietors, and reject the application of another. It is possible, & not improbable that I may be at George Town on my way to Mount Vernon about the first of April; when, if every thing was prepared for it, I might on the spot be better able to give an opinion. But, as Mr Young is in the occupancy of the whole, I see no cause for a hasty decision, which may create (if an alteration should take place) discontents in other quarters. No letter to me, has been received from him as yet. With very great esteem & regard I am—Dear Sir Your Obedt & Affecte Servt

Go: Washington

